Citation Nr: 1421950	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by multiple joint pain, to include ankylosing spondylitis.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1963 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  The Board notes that a January 2011 unsigned rating decision, is associated with the electronic record; further, the record does not reflect this rating decision was issued to the Veteran and his representative.  As such, it does not reflect any official action for consideration.  

The Veteran testified at October 2012 Board hearing before the undersigned Veterans Law Judge.  The Veteran also testified at a November 2011 hearing before a Decision Review Officer.  Transcripts of each hearing are associated with the claim file.  

The Board has recharacterized the Veteran's service connection claim for ankylosing spondylitis more broadly to include a chronic disability manifested by multiple joint pain.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability.

The issue of entitlement to service connection for a chronic disability manifested by multiple joint pain, to include ankylosing spondylitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1980 rating decision denied entitlement to service connection for ankylosing spondylitis and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final September 1980 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chronic disability manifested by multiple joint pain, to include ankylosing spondylitis.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision, which denied entitlement to service connection for ankylosing spondylitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a chronic disability manifested by multiple joint pain, to include ankylosing spondylitis has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a chronic disability manifested by multiple joint pain, to include ankylosing spondylitis.  This award represents a grant of this specific issue on appeal, although the merits the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for back pain, knee pain and hip pain, in April 1980.  In a September 1980 rating decision, the RO denied the claim.  The Veteran did not appeal the September 1980 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In August 1988, the Veteran submitted a claim of service connection for ankylosing spondylitis, which was denied in November 1988 VA correspondence as the RO determined new and material evidence had not been received.  However, the November 1988 VA letter did not explain the Veteran's procedural and appeal rights and thus does not constitute a final determination.  In October 2010, the Veteran again submitted a claim of service connection for ankylosing spondylitis, which was denied in a February 2011 rating decision as the RO determined new and material evidence had not been received.  

In March 2011, the Veteran filed a notice of disagreement with respect to the February 2011 rating decision.  A July 2011 statement of the case also denied the claim as the RO determined that new and material evidence had not been received.  Thereafter, a January 2012 statement of the case implicitly reopened the claim but denied the claim on the merits.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the September 1980 rating decision, which denied the claim of entitlement to service connection for ankylosing spondylitis, the evidence of record included, service treatment records, statement from the Veteran's brother and from a friend, both received by VA in June 1980, and an April 1980 application for benefits from the Veteran.

New evidence added to the record since the September 1980 rating decision, included an August 2011 private treatment record from Grove Hill Medical Center, November 2011 and October 2012 testimony from the Veteran and a December 2011 VA examination report.  

The Board finds that this evidence is new, particularly the November 2011 and October 2012 testimony, as well as the December 2011 VA examination report because it was not previously before VA decision makers.  The December 2011 VA examination report is also material because the evidence shows that the Veteran currently has a diagnosis of ankylosing spondylitis, which was not previously of record.  The RO denied the claim on the merits in the September 1980 rating decision, and stated, in part, the available medical evidence furnished no basis for the Veteran's use of the phrase ankylosing spondylitis and subsequently noted there was no medical diagnosis made, currently or otherwise of a musculoskeletal disorder.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  Moreover, in October 2012 testimony, the Veteran stated he believed his ankylosing spondylitis was connected to service because he had symptoms of pain during service and those symptoms continued after service.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2013).  While the December 2011 VA examiner indicated the Veteran was first diagnosed with ankylosing spondylitis in the 1970s, the VA examiner did not address the Veteran's contentions that the condition onset during service, thus a new examination is warranted, as discussed below.  Accordingly, the claim of entitlement to service connection for a chronic disability manifested by multiple joint pain, to include ankylosing spondylitis is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a chronic disability manifested by multiple joint pain, to include ankylosing spondylitis is reopened, and to that extent only, the appeal is granted.


REMAND

During the December 2011 VA examination, the Veteran stated he receives disability benefits from the Social Security Administration (SSA), for his ankylosing spondylitis.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran, as the Veteran has stated they are directly applicable to the current claim.  Thus, the SSA records should be obtained upon remand.

The Veteran stated, during October 2012 testimony, that in the early to mid-1970s he was diagnosed with ankylosing spondylitis at the University of Connecticut Healthcare Center, (spelled phonetically as Yukon in the hearing transcript).  The Board notes VA attempted to obtain these records; and the University of Connecticut Healthcare Center indicated, in February 2011 correspondence, that there were no records for the dates of treatment requested (1970).  However, because the requested time period was limited to the single year of 1970 instead of the early to mid-1970s, another attempt to obtain these records should be made with the expanded temporal period.  Thus, on remand, Veteran should be afforded another opportunity to submit copies of these identified records, from the University of Connecticut Healthcare Center from the early to mid-1970s, or any other relevant records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

Also, the December 2011 VA examination referenced review of VA Computerized Patient Record System (CPRS) treatment records.  Additionally, in November 2011 testimony, the Veteran stated he was scheduled for treatment from the Newington VA Medical Center (VAMC) in Newington, Connecticut.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Connecticut Healthcare System and any associated outpatient clinics to include the Newington VAMC, from November 2011 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Finally, the Board does not find the December 2011 VA examination report adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The December 2011 VA examiner stated that Veteran's ankylosing spondylitis was not likely related to service, as there was no evidence in the patient's c-file to support a link to service.  The December 2011 VA examiner further stated that the patient was diagnosed with the condition several years after leaving service and was likely genetically predisposed for this condition.  However, this opinion does not address the Veteran's contentions that he had symptoms of pain during service and those symptoms continued after service.  Thus, the December 2011 VA examination report is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination, for the reasons detailed above.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all relevant records of treatment from University of Connecticut Healthcare Center from the early to mid-1970s, or from any other relevant private treatment records identified by the Veteran, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain the Veteran's VA treatment records, from VA Connecticut Healthcare System and any associated outpatient clinics, to include the Newington VAMC, from November 2011 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology for a chronic disability manifested by multiple joint pain, to include ankylosing spondylitis, diagnosed during the pendency of the appeal or proximate to the claim.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should address the following:

With respect a chronic disability manifested by multiple joint pain, to include ankylosing spondylitis, present at any time during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


